Title: To George Washington from Robert Hanson Harrison, 10 January 1772
From: Harrison, Robert Hanson
To: Washington, George



Sir
Alexandria January 10. 1772

I do not think you would be safe in purchasing the Land in dispute between Messrs West and Posey. that is that you would be liable to the penalities of the Statute 32 H 8 ch9 which I have Transcribed & herewith send you for your perusal—It does not appear by this Statute that Bonds &c. respecting Sales of pretenced titles are void; It only Subjects the purchasor to a forfeiture of the Value of the Land, that is the bona fide price paid; as It does the Vendor to that of the Sum received; Nor does It Avoid a Conveyance—But should you & Mr West incline to conclude a Bargain, risquing a prosecution on this stat., the best

way would be to have Two Deeds; One for the Land to which he is Indisputably Intitled recitg the Consideration paid for that & a separate one for that in dispute.
I think that the Court will not make a Reservation in the decree as to Barry’s Crop, as he might by his Answer to the Bill (had It been filed at the Court after the Bill was brought) have had his part of the Land ascertained by a Division and then only Cultivated his own—proof of his avowed design of keeping you out of your part, will do no harm, probably be of Service—I shall endeavour to get It tried as soon as possible & If I can get the division to be made upon a day not Interfering with my Attendance at some of my Courts, will most certainly be present.
I shall apply to the Doctor next Prince William Court for payment tho shall not expect It—If he shall refuse I think It will be Advisable to waite & Arrest him here.
I Observe your kind postscript. but as my being Appointed to the Office depends upon Mr Graysons leaving the Court & his leaving the Court (probably) upon his being a Representative, I am afraid that the Office is remote—and as Mr Randolp[h], has given his promise I immagine that another Application will not be necessary, however if you think It necessary you will please to do It—I heartily wish you a much better journey to the Capitol than I think you will have And am sir with great respect Yr much obliged Hble Servt

Rob. H: Harrison


P.S. As to the matter of Interest I dont know that the Court can in the present case make Barry pay It but I will Consider of It.

